Citation Nr: 1400314	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for metatarsalgia, claimed as residuals of a right foot injury.  

2.  Evaluation of right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear, rated 10 percent disabling prior to April 13, 2011.

3.  Evaluation of right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear, rated 20 percent disabling from April 13, 2011.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1959 to November 1959, August 1974 to December 1974, and July 1981 to June 1982.  He also had additional National Guard duty.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that, among other things, denied service connection for rotator cuff tear, right shoulder and a right foot injury.  By rating decision dated June 2010, the RO granted service connection for rotator cuff tear, right shoulder and assigned a 10 percent disability rating.  By rating decision dated July 2012, the RO increased the disability rating from 10 percent to 20 percent disabling, effective April 13, 2011.  

As above, during the pendency of the appeal, the RO increased the evaluation of the right shoulder disability.  However, applicable law mandates that when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.  

The Veteran testified at a hearing conducted by a Decision Review Officer (DRO) at the RO in December 2009; a transcript of the hearing is associated with the claims file.  

The Veteran was scheduled to appear for a hearing with a Veterans Law Judge (VLJ) in October 2013.  The Veteran submitted a request to withdraw his hearing request in October 2013.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2013).

In addition to the paper claims file, there is a Virtual VA and VBMS electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  Metatarsalgia is attributable to service.  

2.  Throughout the appeal period, the Veteran's right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear is characterized by motion of the arm limited midway between the side and shoulder level with pain and flare-ups; limitation is not limited to 25 degrees from the side.  


CONCLUSIONS OF LAW

1.  Metatarsalgia was incurred in wartime service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  

2.  The criteria for a 30 percent evaluation for right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.27, 4.71a, Diagnostic Code 5201-5203 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In regard to the claim for service connection for metatarsalgia, the action taken herein below is favorable to the Veteran, and therefore a discussion of VCAA is not required at this time.  

The claim for a higher rating for right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear arises from the Veteran's disagreement with rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to 'downstream' questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Further discussion of the VCAA's notification requirements with regard to this claim is therefore unnecessary.  The Board notes that the Veteran was provided VCAA complaint notice with regard to his disability rating in a July 2007 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service VA treatment records and private treatment records.  In addition, the Veteran was afforded VA examinations in February 2010, December 2011, and March 2012.  As shown below, these examinations were adequate because they were based on consideration of the Veteran's prior medical history and also described the disability in sufficient detail to allow the Board to make a fully informed evaluation, including findings relating to the relevant rating criteria, including the DeLuca factors.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Finally, during the December 2009 DRO hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim is thus ready to be considered on the merits.


Service Connection for Metatarsalgia

In this case the Veteran contends that he has a right foot disability as a result of an injury incurred during service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran's service treatment records show no complaints, treatments, or diagnoses related to a right foot injury.  

A U.S. Army aircraft accident report revealed that the Veteran piloted a helicopter in May 1968.  Mid-flight there was a complete power failure and the Veteran made an emergency landing.  The left skid struck a mound of dirt spinning the plane to the left until it came to a halt in a 180 degree direction from landing.  Associated with the report was a trauma report that revealed the Veteran suffered from a puncture wound in the mid-shin area of his left leg, he twisted his right knee, and he had contusions to both shoulders.  

The Veteran reported in an April 2011 statement that, during the crash, the violent rotating motion of the helicopter caused his right foot to become injured between the peddle and the console.  He noted that his right foot was injured by the full extension of the right tail rotor peddle.  In December 2009, the Veteran testified that he did not seek medical care for his foot because he did not want to be grounded by the flight surgeon and have the injuries on his medical records.  He reported that he sought treatment from civilian doctors after the incident.  

In an April 2009 statement, the Veteran's private physician reported that the Veteran suffered from multiple injuries, including a foot injury, that were incurred during the helicopter crash in May 1968.  The physician noted that on his subsequent annual flight medical examinations the Veteran did not indicate a history of significant illness.  The physician endorsed that it was more likely than not that the injuries suffered during the helicopter crash, including his foot injury, were directly related to the Veteran's current disabilities.  

In December 2009, the physician submitted an additional opinion and specifically endorsed that he reviewed all of the Veteran's medical records.  After examination and a review of the records, the physician ultimately opined that, along with the other injuries, the Veteran suffered from a right foot injury from the helicopter crash in May 1968 and that the Veteran's current foot disability is directly related to the injuries he suffered during the helicopter crash.  

The Veteran was afforded a VA examination in May 2010.  He reported sustaining injuries, including to his right foot, due to the helicopter crash in 1968.  He also noted that he was hospitalized for his worsening right foot pain and put on bed rest and pain medications in the early 1970's.  On examination, the Veteran reported fatigability, weakness, lack of endurance, and pain, swelling, and heat while standing and walking.  He also endorsed flare-ups weekly or more often.  On X-ray examination, the Veteran's right foot showed no fracture or subluxation, alignment and position were normal, and the soft tissues were grossly normal.  The examiner rendered a diagnosis or etiology of right foot injury.  

The Veteran was afforded a VA examination in October 2012.  On X-ray examination, there were no abnormal findings and no fracture or subluxation of either foot.  The alignment and position were normal and the soft tissues were grossly normal.  The examiner noted a moderate right side foot injury from a helicopter crash in 1968 and rendered a diagnosis of right side metatarsalgia.

After examination and a review of the claims file, the examiner opined that the Veteran's claimed right foot disability was less likely than not incurred in or caused by the in-service injury.  The examiner reasoned that there was no chronic right foot disability established while on active duty and no treatment documentation regarding the right foot until 2010.  The examiner also noted that the examination of the foot was normal and there were no abnormal findings on X-ray examination.  

Upon careful review of the evidence of record, the Board finds that the weight of the evidence reflects that the Veteran currently has metatarsalgia as a result of his in-service right foot injury.  The private physician's opinions are afforded great probative value as they are based on a thorough review of the record, including the Veteran's lay assertions, and clinical findings.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  

The Board has considered the Veteran's lay statements regarding the helicopter crash and subsequent right foot injury.  Veteran is competent to report as to the symptoms he experiences, such as pain in his right foot and its onset.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As the Veteran's statements are consistent with the probative evidence of record, the Board finds the statements both credible and highly probative.  See 38 C.F.R. § 1154; Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence weighing against the claim includes the October 2012 VA examination report.  However, the opinion is of low probative value as the examiner stated that the Veteran did not seek treatment until 2010, however, the Veteran has previously indicated that he was hospitalized in the early 1970's for his foot pain.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the weight of a medical opinion is diminished where that opinion is based on an inaccurate factual premise).  

In sum, the Board finds that service connection for metatarsalgia is warranted because the probative evidence reflects the Veteran's metatarsalgia is related to his in-service right foot injury.  



Increased Rating for Right Shoulder 
Degenerative Joint Disease and Rotator Cuff Tear

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As will be discussed in more detail below, the Board finds that the disability has remained essentially consistent in severity throughout the appeal period, and a uniform rating is warranted.

In addition, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Veteran is assigned a 10 percent disability rating prior to April 13, 2011, and 20 percent evaluation thereafter for right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear, pursuant to 38 C.F.R. § 4.71(a), Diagnostic Codes 5201-5203.  As will be discussed below, a uniform disability rating of 30 percent is warranted for the entire appeal period.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5201 is applicable to limitation of motion of the arm, and Diagnostic Code 5203 is applicable to impairment of the clavicle or scapula.  

The evaluation prior to April 13, 2011 contemplates painful and limited motion.  38 C.F.R. § 4.59 (painful, unstable, or malaligned joints are entitled to at least the minimum compensable rating for the joint).  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of motion of the major arm limited to shoulder level.  See DeLuca, 8 Vet. App. at. 204.  

The evaluation from April 13, 2011 contemplates limitation of major arm motion at shoulder level.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of motion of the major arm limited to midway between the side and shoulder level or less.  See DeLuca, 8 Vet. App. at. 204.  

More specifically, under Diagnostic Code 5201, motion of the major arm warrants a 20 percent rating when limited to shoulder level, a 30 percent rating when limited to midway between the side and shoulder level, and a 40 percent rating when limited to 25 degrees from the side.

For VA purposes, normal range of shoulder motion is: forward elevation (flexion) 0 to 180 degrees; shoulder abduction 0 to 180 degrees; internal rotation 0 to 90 degrees; and external rotation 0 to 90 degrees.  Lifting the arm to shoulder level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The Veteran had a magnetic resonance imaging scan (MRI) of his right shoulder in September 2007.  The MRI revealed an inferior osteophyte and significant degenerative joint disease of the acromioclavicular joint (AC joint) with inferior spurring.  There was mild atrophy of the supraspinatus and infraspinatus and some fatty infiltration.  The labrum was abnormal with signal within it posteriorly and superior worrisome for possible labral tear.  There was extensive partial tearing of the subscapularis, which was almost a complete tear.  The long head of biceps showed significant tendinopathy, but not a complete tear.   

In October 2010, the Veteran had a MRI scan of his right shoulder.  The impression included sizable glenohumeral joint effusion, periaticular bursal distention and moderate glenohumeral joint effusion.  There was also chronic rotator cuff degeneration with distal supraspinatus deficiency and infraspinatus degeneration without discrete tear.  

In February 2010, the Veteran underwent a VA examination.  The examiner noted guarding and loss of range of motion due to pain.  On range of motion testing, the Veteran's right shoulder flexion was to 150 degrees and right shoulder abduction was to 155 degrees.  Right internal rotation was to 80 degrees and external rotation was to 75 degrees.  The examiner reported that there was objective evidence of pain with active motion, but did not indicate at what degree the pain began.  The examiner also described that there was no additional limitation after three repetitions of range of motion testing and no objective evidence of pain following repetitive motion.  The examiner rendered a diagnosis of complete tear of rotator cuff of the right shoulder.  

In an April 2011 letter, the Veteran's private physician reported that the Veteran had significant pain at approximately 70 percent of abduction of the right shoulder and significant pain on rotation of the shoulder.  

In December 2011, the Veteran underwent a VA examination.  On range of motion testing, the Veteran's right shoulder flexion was to 60 degrees with objective evidence of pain at 40 degrees.  His right shoulder abduction was to 70 degrees with objective evidence of pain at 50 degrees.  The joint function was not additionally limited by repetitive use.  The examiner noted that there was less movement than normal, weakened movement, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, and pain.  There was also localized tenderness or pain on palpitation of joints/soft tissues/biceps, tendon and guarding.  He had decreased strength reflective of active movement with gravity eliminated.  The examiner noted that there was no ankylosis.  

Additional testing revealed results indicative of acromioclavicular joint pathology, supraspinatus tendinopathy or tear, infraspinatus tendinopathy or tear, and subscapularis tendinopathy or tear. 

The examiner rendered a diagnosis of degenerative joint disease of the right shoulder and a tear of the rotator cuff.

In regard to functional impairment, the examiner noted that the Veteran was unable to comb his hair with either hand, unable to work over his head with either hand, and unable to salute with his right hand.  

In March 2012, the Veteran underwent a VA examination.  On range of motion testing, right shoulder flexion was to 60 with objective evidence of painful motion beginning at 60 degrees and right shoulder abduction was to 55 with objective evidence of painful motion beginning at 30 degrees.  On repetitive-use testing, right shoulder flexion was to 60 degrees and right shoulder abduction to 50 degrees.

On examination, the examiner reported substantially similar findings to the December 2011 examination, including weakened movement, excess fatigability, incoordination, guarding, decreased strength, and pain on movement.  The examiner reported that there was no ankylosis.  X-ray examination revealed primary and secondary radiographic signs of impingement syndrome and degenerative changes at the AC joint.  The examiner rendered a diagnosis of generative joint disease, rotator cuff tear, and impingement syndrome of the shoulder.  

In regard to functional impairment, the Veteran indicated that he could lift anything, but reported that he was still working for the U.S. Government.   

At issue is whether a disability rating in excess of 10 percent is warranted for the Veteran's right shoulder prior to April 13, 2011, and in excess of 20 percent thereafter.  As noted above, under Diagnostic Codes 5201-5203, in order to warrant a 20 percent disability rating, the evidence must establish nonunion or dislocation of the clavicle or scapula, or limitation of range of motion at shoulder level.  In order to warrant a 30 percent disability rating, the Veteran's range of motion must be limited midway between the side and shoulder level.  Diagnostic Code 5201.  

The December 2011 and March 2012 VA examination reports reveal that the Veteran's range of motion is limited to flexion at 60 degrees and abduction between 55 and 70 degrees.  Objective evidence of painful motion began between 40 and 60 degrees in regard to flexion and 30 to 50 degrees for abduction.  Taking into account the additional functional loss due to pain, weakness, and decreased strength, the Veteran's right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear more nearly approximates range of motion limited midway between the side and shoulder level.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has considered whether a staged rating is appropriate in this case.  On examination in February 2010, the Veteran's range of motion testing revealed flexion to 150 degrees and abduction to 155 degrees.  The Board finds that although the range of motion findings in the February 2010 examination report did not show range of motion limited midway between the side and shoulder level, the examination report did not as accurately reflect the severity of the Veteran's disability as the December 2011 and March 2012 examination reports, because the examiner did not indicate at what degree there was objective pain on motion.  Accordingly, the Board finds that for the entire period on appeal, the Veteran's right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear is more nearly approximated by limitation of motion midway between the side and shoulder level, and a 30 percent disability rating is warranted.  

A higher evaluation of 40 percent is not warranted because the evidence of record establishes that the limitation of range of motion is above 25 degrees.  

The Board has considered the Veteran's lay assertions regarding his impairment and limitation of range of motion.  The Veteran is certainly competent to report his symptomatology, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), and the Board has no reason to doubt his credibility.  However, the Veteran has provided no written statements or reports to a private or VA clinician that suggest that the symptomatology demonstrated on examination in December 2011 and March 2012 are inaccurate.  He has also not alleged that his range of motion of his right arm is functionally limited to 25 degrees or less from his side.  Therefore, his statements cannot serve as the basis for a higher rating than that which is already assigned.

The Board has also considered whether the Veteran warrants a higher evaluation under other potentially applicable diagnostic codes.  Diagnostic Codes 5200, 5202, and 5203 provide criteria for rating ankylosis and other impairment of the humerus and clavicle or scapula.  The Veteran does not have ankylosis or fibrous union of the humerus, as required by Diagnostic Codes 5200 and 5202 for a disability rating in excess of 30 percent.  In addition, the Veteran's current disability rating exceeds the maximum benefit under Diagnostic Code 5203 for impairment of clavicle or scapula.  

The Board also notes that while the Veteran arthritis of the shoulder, arthritis is rated under Diagnostic Code 5003 that permits rating based on limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  As such, a separate or increased rating due to any arthritis is not warranted.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the evidence reflects that there has not been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disability.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, the Board has considered the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), where the Court held that a claim for a total disability based on individual unemployability (TDIU) either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has claimed that his disabilities limit his employment because he cannot lift anything, he has not alleged that his disabilities render him unemployable.  During the March 2012 VA examination, he also indicated that he was employed with the U.S. Government.  As such, the Board finds there is no implicit claim for TDIU.

Given a review of all of the evidence of record, the Board concludes that the Veteran's right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear has not significantly changed during the period on appeal and a uniform 30 percent disability rating is warranted.  The Board has applied the benefit-of-the-doubt doctrine in determining that the criteria for 30 percent rating are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for metatarsalgia is granted.

A rating of 30 percent, but no higher, for right shoulder degenerative joint disease, osteoarthritis status post rotator cuff tear is granted subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


